EXECUTION COPY






EMPLOYMENT AGREEMENT




     This Agreement is made, entered into, and is effective as of the Effective
Date, by and between the Company and the Executive.



Article 1. Term of Employment




     1.1 The Company hereby agrees to employ the Executive and the Executive
hereby agrees to serve the Company in accordance with the terms and conditions
set forth herein, for a period of three years, commencing as of the Effective
Date (such three year period, as it may be extended pursuant to Section 1.2, the
“Term”).

     1.2 Commencing on the third anniversary of the Effective Date, and each
anniversary thereafter, the Term shall automatically be extended for one
additional year, unless at least 90 days prior to such anniversary, the Company
or the Executive shall have given notice in accordance with Section 12.2 that it
or he does not wish to extend the Term.

1.3      Stock Options. The Company shall grant to the Executive:     (a) On the
Employment Date a time-based stock option to purchase 300,000  

shares of the Company’s common stock, with an exercise price equal to the
closing price of the Company’s common stock on the date of grant, a ten year
term, and that will vest and become exercisable as to 25,000 shares of the grant
at the end of each three-month period following the Employment Date.

     (b) On the date in 2012 when annual grants under the 2011 Incentive Plan
are made to senior management, a time-based stock option to purchase 100,000
shares of the Company’s common stock, with an exercise price equal to the
closing price of the Company’s common stock on the date of grant, a ten year
term, and that will vest and become exercisable as to an equal number of shares
of the grant on each of the first, second and third anniversaries of the grant
date.



Article 2. Definitions




2.1      “Agreement” means this Employment Agreement.   2.2      “Annual Bonus”
means the annual bonus that may be paid to the Executive in  

accordance with the Company’s annual bonus program as described in Section 5.3.

     2.3 “Base Salary” means the salary of record paid to the Executive as
annual salary, pursuant to Section 5.2, excluding amounts received under
incentive or other bonus plans, whether or not deferred.

     2.4 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Securities Exchange Act.

     2.5 “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 15.6.

--------------------------------------------------------------------------------

2.6      “Board” means the Board of Directors of the Company.   2.7      “Cause”
means:     (a) Executive has materially breached any of the terms of this
Agreement and  

failed to correct such breach within 15 days after written notice thereof from
the Company;

     (b) Executive has been convicted of a criminal offense involving a felony
giving rise to a sentence of imprisonment;

     (c) Executive has breached a fiduciary trust for the purpose of gaining a
personal profit, including, without limitation, embezzlement; or

     (d) Despite adequate warnings, Executive has intentionally and willfully
failed to perform reasonably assigned duties within the normal and customary
scope of the Position.

     2.8 A “CIC” shall be deemed to have occurred as of the first day that any
one or more of the following conditions is satisfied, provided, in each case,
that such event constitutes a “Change of Control Event” within the meaning of
Treasury Regulation 1.409A-3(i)(5)(i):

     (a) Any consolidation or merger in which the Company is not the continuing
or surviving entity or pursuant to which shares of the Common Stock would be
converted into cash, securities, or other property, other than (i) a merger of
the Company in which the holders of the Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (ii) a consolidation or merger
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into
voting securities of the continuing or surviving entity) more than 50% of the
combined voting power of the voting securities of the continuing or surviving
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including for this purpose any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members)
constituting a majority of the Board (or equivalent governing body) of the
continuing or surviving entity immediately after such consolidation or merger;

     (b) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the Company’s
assets;

     (c) The Company’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Company;

     (d) Any Person has become the Beneficial Owner of 35% or more of the Common
Stock other than pursuant to a plan or arrangement entered into between such
Person and the Company; or

     (e) During any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board shall cease for any reason
to constitute a

2

--------------------------------------------------------------------------------

majority of the Board unless the election or nomination for election by the
Company’s stockholders of each new director was approved by a vote of at lest
two-thirds of the directors then still in office who were directors at the
beginning of the period.

     2.9 “CIC Severance Benefits” means the payment of severance compensation
associated with a Qualifying Termination occurring subsequent to a CIC, as
described in Section 8.3.

    2.10    “Code” means the Internal Revenue Code of 1986, as amended.     
2.11    “Common Stock” means the common stock of the Company, $.01 par value
per  share.              2.12    “Compensation Committee” means the Compensation
and Human Resources 


Committee of the Board, or the committee appointed by the Board to perform the
functions of such committee, or if no such committee exists, the Board.

     2.13 “Company” means Savient Pharmaceuticals, Inc., a Delaware corporation,
or any Successor Company thereto as provided in Section 11.1.

2.14      “Director” means any individual who is a member of the Board.   2.15 
    “Disability” or “Disabled” has the meaning ascribed to such term in the  

Company’s long-term disability plan, or in any successor to such plan.

2.16      “Effective Date” means September 12, 2011.   2.17      “Effective Date
of Termination” means the date on which a termination of the  



Executive’s employment occurs.




2.18      “Employment Date” means September 12, 2011.   2.19      “Executive”
means Kenneth J. Zuerblis.   2.20      “Good Reason” shall mean, without the
Executive’s express written consent, the  



occurrence of any one or more of the following:






  (a) A reduction of the Base Salary;




     (b) A failure to maintain Executive’s amount of benefits under or relative
level of eligibility for participation in the Company’s employee benefit or
retirement plans, policies, practices, or arrangements in which the Executive
participates as of the Effective Date of this Agreement, including any
perquisite program; provided, however, that any such change that applies
consistently to all executive officers of the Company or is required by
applicable law shall be deemed not to constitute Good Reason;

     (c) A failure to require any Successor Company to assume and agree to
perform the Company’s obligations hereunder;

3

--------------------------------------------------------------------------------

     (d) Requiring Executive to be based at a location that requires the
Executive to travel more than an additional 35 miles per day;

     (e) Requiring Executive to report to a position which is at a lower level
than the highest level to which Executive reported within the six months prior
to the CIC;

     (f) Demoting Executive to a level lower than Executive’s level in the
Company as of the Effective Date;

     (g) A failure to keep Executive as the senior most financial officer and
the senior most investor relations officer of the Company or any parent or
successor company thereto;

     (h) The individual who is the Company’s Chief Executive Officer & President
as of the Effective Date departs the Company or is otherwise no longer the
Company’s Chief Executive Officer & President;

     (i) The Company’s failure to extend the Term pursuant to Section 1.2 (if
the Agreement would expire unless the Term is extended within such period), as
evidenced by a Notice of Termination delivered by the Company to the Executive;
or

     (j) A material breach of any material provision of this Agreement by the
Company or a Successor Company which is not cured within 30 days of receiving a
written notice from the Executive with such notice explaining in reasonable
detail the facts and circumstances claimed to provide a basis for the
Executive’s claim.

     2.21 “Notice of Termination” means a written notice indicating the specific
termination provision in this Agreement relied upon, and that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated,
and, where applicable, which shall specifically include notice pursuant to
Section 1.2 that Company has elected not to extend the Term.

2.22      “Payment Date” shall have the meaning ascribed to it in Section 15.12.
  2.23      “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the  

Securities Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof.

2.24      “Position” shall have the meaning ascribed to it in Section 3.1.  
2.25      “Qualifying Termination” means any of the events described in Section
8.2, the  

occurrence of which triggers the payment of CIC Severance Benefits hereunder.

2.26      “Release” shall have the meaning ascribed to it in Section 15.12.  
2.27      “Securities Exchange Act” means the Securities Exchange Act of 1934,
as  



amended.




4

--------------------------------------------------------------------------------

2.28      “Section 409A” shall have the meaning ascribed to it in Section
9(a)(i).   2.29      “Severance Benefits” means the payment of severance
compensation as provided  

in Sections 7.4 and 7.6, and not payable due to a CIC.

2.30      “Six-Month Payment Date” shall have the meaning ascribed to it in
Section 10.1.   2.31      “Successor Company” means any company that (i)
acquires more than 50% of the  

assets of the Company or (ii) acquires more than 50% of the outstanding stock of
the Company, or (iii) is the surviving entity in the event of a CIC.



Article 3. Position and Responsibilities




     3.1 During the Term, the Executive agrees to serve as Executive Vice
President & Chief Financial Officer of the Company, reporting to the Chief
Executive Officer & President, or in such other position which Executive shall
agree to accept or to which Executive shall be promoted during the Term (the
“Position”).



Article 4. Standard of Care




     4.1 During the Term, the Executive shall devote substantially his full
time, attention, and energies to the Company’s business and shall not be engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit, or other pecuniary advantage, unless such business activity is
approved by the Board or Compensation Committee. However, subject to Article 13
and with the approval of the Compensation Committee, the Executive may serve as
a director of up to two other public companies so long as such service is not
injurious to the Company.



Article 5. Compensation




     5.1 As remuneration for all services to be rendered by the Executive during
the Term, and as consideration for complying with the covenants herein, the
Company shall pay and provide to the Executive those items set forth in Sections
5.2 through 5.8.

     5.2 The Company shall pay the Executive a Base Salary in an amount
established from time to time by the Board or the Compensation Committee;
provided, however, that such Base Salary shall not be at an annualized rate of
less than $375,000 per year.

     (a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.

     (b) The Base Salary shall be reviewed at least annually during the Term, to
ascertain whether, in the judgment of the Board or Compensation Committee, such
Base Salary should be changed based primarily on the performance of the
Executive during the year.

5

--------------------------------------------------------------------------------

     5.3 Annual Bonus. In addition to the Base Salary, the Executive shall be
entitled to participate in the Company’s annual short-term incentive program, as
such program may exist from time to time, at a level commensurate with the
Position. The percentage of Base Salary targeted as annual short-term incentive
compensation shall be 52.5% of Base Salary (the “Targeted Annual Bonus Award”)
(subject to pro-ration for the calendar year 2011). The Executive acknowledges
that the amount of annual short-term incentive, if any, to be awarded shall be
at the sole discretion of the Board or Compensation Committee, may be less or
more than the Targeted Annual Bonus Award, and will be based on a number of
factors set in advance by the Board or Compensation Committee for each calendar
year, including the Company’s performance and the Executive’s individual
performance. Nothing in this Section 5.3 shall be construed as obligating the
Company, the Board or the Compensation Committee to refrain from changing,
and/or amending the short-term incentive program, so long as such changes are
equally applicable to all executive employees of the Company.

     5.4 Long-Term Incentives. The Executive shall be eligible to participate in
the Company’s long-term incentive plan, as such shall be amended or superseded
from time to time; provided, however, that, subject to Section 1.3(b) above,
nothing in this Section 5.4 shall be construed as obligating the Company, the
Board or the Compensation Committee to refrain from changing, and/or amending
the long-term incentive plan, so long as such changes are equally applicable to
all executive employees of the Company.

     5.5 Retirement Benefits. The Company shall permit the Executive to
participate in any Company qualified defined benefit and defined contribution
retirement plans as may be established during the Term; provided, however, that
nothing in this Section 5.5 shall be construed as obligating the Company, the
Board or the Compensation Committee to refrain from changing, and/or amending
the nonqualified retirement programs, so long as such changes are equally
applicable to all executive employees of the Company.

     5.6 Employee Benefits. During the Term, and as otherwise provided within
the provisions of each of the respective plans, the Company shall make available
to the Executive all benefits to which other executives and employees of the
Company are entitled to receive, as commensurate with the Position, subject to
the eligibility requirements and other provisions of such arrangements as
applicable to executives of the Company generally.

     (a) Such benefits shall include, but shall not be limited to, comprehensive
health and major medical insurance, dental and life insurance, and short-term
and long-term disability.

     (b) The Executive may likewise participate in any additional benefit as may
be established during the Term, by written policy of the Company.

     5.7 Vacation. The Executive shall accrue such paid vacation as is customary
for the Position in corporate institutions of similar size and character in the
determination of the Board or Compensation Committee, but in any event not less
than 25 paid vacation days during each calendar year (subject to pro-ration in
calendar year 2011); provided, however, that Executive may carry forward into
the next year up to 10 unused vacation days from the current year.

6

--------------------------------------------------------------------------------

     5.8 Perquisites. The Company shall provide to the Executive, at the
Company’s expense, such perquisites as the Board or Compensation Committee may
determine from time to time to provide.

     5.9 Right to Change Plans. Subject to Section 1.3(b), the Company shall not
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any benefit plan, program, or perquisite, so long as such changes
are equally applicable to all executive employees of the Company.



Article 6. Expenses




     6.1 Upon presentation of appropriate documentation, the Company shall pay,
or reimburse the Executive for all ordinary and necessary expenses, in a
reasonable amount, which the Executive incurs in performing his duties under
this Agreement including, but not limited to, travel, entertainment,
professional dues and subscriptions, and dues, fees, and expenses associated
with membership in appropriate professional, business, and civic associations
and societies. All such reimbursements shall be subject to the terms and
conditions set forth in Section 9(c).



Article 7. Employment Terminations




     7.1 Termination Due to Death. In the event the Executive’s employment is
terminated during the Term by reason of death, subject to Section 7.1(g), the
Company’s obligations under this Agreement shall immediately expire.
Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:

(a) Base Salary through the Effective Date of Termination;

     (b) An amount equal to the Executive’s unpaid Targeted Annual Bonus Award,
established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is 365;

     (c) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company
or grant agreement;

    (d)    Accrued but unused vacation pay through the Effective Date of 
Termination;                (e)    If such termination of the Executive’s
employment is effective after 


January 1st of any calendar year but prior to the payment of the Executive’s
short-term incentive award (if any) for the prior calendar year, then the
Executive shall be entitled to receive the full amount of the short-term
incentive award (if any) for the prior calendar year, based on the Executive’s
performance as determined by the Compensation and Human Resources Committee of
the Board of Directors; and

7

--------------------------------------------------------------------------------

     (f) All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.

     (g) The benefits described in Sections 7.1(a), (b) and (d) shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event more than 30 days after such
date. All other payments due to the Executive upon termination of employment
shall be paid in accordance with the terms of such applicable plans or programs.

     (h) With the exception of Articles 8, 9, 10, 11, 12, 15 and 16 and Section
7.1 (which shall survive such termination), the Company and the Executive shall
have no further obligations under this Agreement following the Effective Date of
Termination pursuant to this Section 7.1.

     7.2 Termination Due to Disability. In the event that the Executive becomes
Disabled during the Term and is, therefore, unable to perform his duties for
more than 180 total calendar days during any period of 12 consecutive months, or
in the event of the Board’s reasonable expectation that the Executive’s
Disability will exist for more than a period of 180 calendar days, the Company
shall have the right to terminate the Executive’s employment as provided in this
Section 7.2.

     (a) The Board shall deliver written notice to the Executive of the
Company’s intent to terminate for Disability at least 30 calendar days prior to
the Effective Date of Termination.

     (b) Determinations of Executive’s Disability shall determined by the Board
upon receipt of and in reliance on competent medical advice from one or more
individuals, selected by the Board who are qualified to give such professional
medical advice.

     (c) A termination for Disability shall become effective upon the end of the
30-day notice period. Upon the Effective Date of Termination, subject to Section
7.2(f), the Company’s obligations under this Agreement shall immediately expire.

     (d) Notwithstanding the foregoing, the Company shall be obligated to pay to
the Executive the following:

(1) Base Salary through the Effective Date of Termination;

     (2) An amount equal to the Executive’s unpaid Targeted Annual Bonus Award
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is 365;

     (3) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company
or grant agreement;

8

--------------------------------------------------------------------------------

    (4)    Accrued but unused vacation pay through the Effective Date of 
Termination;                (5)    If such termination of the Executive’s
employment is effective 


after January 1st of any calendar year but prior to the payment of the
Executive’s short-term incentive award (if any) for the prior calendar year,
then the Executive shall be entitled to receive the full amount of the
short-term incentive award (if any) for the prior calendar year, based on the
Executive’s performance as determined by the Compensation and Human Resources
Committee of the Board of Directors; and

     (6) All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.

     (e) The benefits described in Sections 7.2(d)(1) and (d)(4) shall be paid
in cash to the Executive in a single lump sum as soon as practicable following
the Effective Date of Termination, but in no event later than 30 days after such
date. The payments due to the Executive under Section 7.2(d)(2) shall be paid in
a lump sum on the Payment Date (as defined in Section 15.12). All other payments
due to the Executive upon termination of employment shall be paid in accordance
with the terms of such applicable plans or program.

     (f) With the exception of the covenants contained in Articles 8, 9, 10, 11,
12, 13, 15 and 16 and Section 7.2 (which shall survive such termination), the
Company and the Executive thereafter shall have no further obligations under
this Agreement following the Effective Date of Termination pursuant to this
Section 7.2.

     7.3 Voluntary Termination by the Executive. The Executive may terminate
this Agreement at any time by giving Notice of Termination to the Board,
delivered at least 14 calendar days prior to the Effective Date of Termination.

     (a) The termination automatically shall become effective upon the
expiration of the 14-day notice period. Notwithstanding the foregoing, the
Company may waive the 14-day notice period; provided, however, that the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the 14-day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.

     (b) Upon the Effective Date of Termination, following the expiration of the
14-day notice period, the Company shall pay the Executive his full Base Salary
and accrued but unused vacation pay, at the rate then in effect, through the
Effective Date of Termination, plus all other benefits to which the Executive
has a vested right at that time (for this purpose, the Executive shall not be
paid any Annual Bonus with respect to the fiscal year in which voluntary
termination under this Section occurs). In addition, if such termination of the
Executive’s employment is effective after January 1st of any calendar year but
prior to the payment of the Executive’s short-term incentive award (if any) for
the prior calendar year, then the Executive shall be entitled to receive the
full amount of the short-term incentive award (if any) for the prior calendar
year, based on the Executive’s performance as determined by the Compensation and
Human Resources Committee of the Board of Directors and paid in accordance with
the terms of the short-term incentive award program.

9

--------------------------------------------------------------------------------

     (c) With the exception of Articles 8, 9, 10, 11, 12, 13, 15 and 16 and
Section 7.3 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.3.

     7.4 Involuntary Termination by the Company without Cause. At all times
during the Term, the Board may terminate the Executive’s employment for reasons
other than death, Disability or Cause, by providing to the Executive a Notice of
Termination, at least 60 calendar days (90 calendar days when termination is due
to non-extension of the Term by the Company pursuant to Section 1.2) prior to
the Effective Date of Termination; provided, however, that such notice shall not
preclude the Company from requiring Executive to leave the Company immediately
upon receipt of such notice.

     (a) Such Notice of Termination shall be irrevocable absent express, mutual
consent of the parties.

     (b) Upon the Effective Date of Termination (not a Qualifying Termination),
following the expiration of the 60-day notice period (90 days in the case of
non-extension of the Term), the Company shall pay and provide to the Executive:

     (1) An amount equal to the Executive’s annual Base Salary established for
the fiscal year in which the Effective Date of Termination occurs;

     (2) An amount equal to the Executive’s Targeted Annual Bonus Award
established for the fiscal year in which the Effective Date of Termination
occurs;

     (3) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage (or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers) after the Effective Date of Termination for two years.
Such benefits (or payments in lieu thereof) shall be provided or paid in
accordance with the Company’s regular payroll practice applicable to such
benefits. These benefits shall be provided to the Executive at the same coverage
level as in effect as of the Effective Date of Termination, and at the same
premium cost to the Executive which was paid by the Executive at the time such
benefits were provided. However, in the event the premium cost and/or level of
coverage shall change for all employees of the Company, or for management
employees with respect to supplemental benefits, the cost and/or coverage level,
likewise, shall change for the Executive in a corresponding manner. The
continuation of these welfare benefits shall be discontinued if prior to the
expiration of the period, the Executive has available substantially similar
benefits at a comparable cost to the Executive from a subsequent employer, as
determined by the Board or Compensation Committee;

     (4) All outstanding equity awards granted to the Executive that vest based
solely on the passage of time (rather than performance conditions) shall become
fully

10

--------------------------------------------------------------------------------

vested and exercisable, as applicable, and all restrictions to which such awards
may be subject shall immediately lapse;

     (5) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination;

     (6) All other benefits to which the Executive has a vested right at the
time, according to the provisions of the governing plan or program; and

     (7) If such termination of the Executive’s employment is effective after
January 1st of any calendar year but prior to the payment of the Executive’s
short-term incentive award (if any) for the prior calendar year, then the
Executive shall be entitled to receive the full amount of the short-term
incentive award (if any) for the prior calendar year, based on the Executive’s
performance as determined by the Compensation and Human Resources Committee of
the Board of Directors;

     (c) In the event that the Board terminates the Executive’s employment
without Cause on or after the date of the announcement of the transaction which
leads to a CIC, the Executive shall be entitled to the CIC Severance Benefits as
provided in Section 8.3 in lieu of the Severance Benefits outlined in this
Section 7.4; provided, however, that to the extent the Executive terminates
employment prior to the CIC, the CIC Severance Benefits shall be paid on the
same schedule as the Severance Benefits.

     (d) Payment of all but 10% of the benefits described in Section 7.4(b)(1),
and payment of all but 10% of the benefits described in Section 7.4(b)(2) shall
be paid in cash to the Executive in equal semimonthly installments over a period
of 12 consecutive months beginning on the Payment Date, subject to the
provisions of Article 9. The amounts that were withheld shall be paid in cash to
the Executive in a single lump sum at the end of the 6-month restrictive period
set forth in Section 13.3.

     (e) If a CIC is consummated on or prior to the first anniversary of the
Effective Date of Termination, then, prior to the consummation of such CIC, (i)
the Company shall deliver to the Executive, in exchange for no consideration,
the number of shares of the Company’s common stock forfeited upon termination of
employment pursuant to unvested performance-based restricted stock awards, if
any, and (ii) all other equity awards held by the Executive shall accelerate in
full;

     (f) Except as specifically provided in Section 7.4(g), all other payments
due to the Executive upon termination of employment shall be paid in accordance
with the terms of such applicable plans or programs.

     (g) With the exception of Articles 8, 9, 10, 11, 12, 13, 14 and 15 and
Section 7.4 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.4.

     (h) Notwithstanding anything herein to the contrary, and subject to the
provisions of Section 409A of the Code, the Company’s payment obligations under
this Section

11

--------------------------------------------------------------------------------

7.4 shall be offset by any amounts that the Company is required to pay to the
Executive under a national statutory severance program applicable to such
Executive.

     7.5 Termination for Cause. Nothing in this Agreement shall be construed to
prevent the Board from terminating the Executive’s employment under this
Agreement for Cause.

     (a) To be effective, the Notice of Termination must set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination for Cause.

     (b) In the event this Agreement is terminated by the Board for Cause, the
Company shall pay the Executive his Base Salary and accrued vacation pay through
the Effective Date of Termination, and the Executive shall immediately
thereafter forfeit all rights and benefits (other than vested benefits) he would
otherwise have been entitled to receive under this Agreement. The Company and
the Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.5 with
the exception of the covenants contained in Articles 8, 9, 10, 11, 12, 13, 14
and 15 and Section 7.5 (which shall survive such termination).

     7.6 Termination for Good Reason. The Executive shall have 60 days from the
date he learns of action taken by the Company that allows the Executive to
terminate his employment for Good Reason to provide the Board with a Notice of
Termination.

     (a) The Notice of Termination must set forth in reasonable detail the facts
and circumstances claimed to provide a basis for such Good Reason termination.

     (b) The Company shall have 30 days to cure such Company action following
receipt of the Notice of Termination.

     (c) The Executive is required to continue his employment for the 60-day
period following the date in which he provided the Notice of Termination to the
Board. The Company may waive the sixty 60-day notice period; however, the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.2, 5.4, 5.5 and 5.6 for the 60-day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.

     (d) Upon a termination of the Executive’s employment for Good Reason during
the Term, and following the expiration of the 60-day notice period, the Company
shall pay and provide to the Executive the following:

     (1) An amount equal to the Executive’s annual Base Salary established for
the fiscal year in which the Effective Date of Termination occurs;

     (2) An amount equal to the Executive’s Targeted Annual Bonus Award
established for the fiscal year in which the Effective Date of Termination
occurs;

     (3) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for two
years after the Effective Date of Termination (or if continuation under the
Company’s then current plans is not

12

--------------------------------------------------------------------------------

allowed, then provision at the Company’s expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company’s then current plan, of substantially similar welfare benefits
from one or more third party providers). Such benefits (or payments in lieu
thereof) shall be provided or paid in accordance with the Company’s regular
payroll practice applicable to such benefits. These benefits shall be provided
to the Executive at the same coverage level, as in effect as of the Effective
Date of Termination and at the same premium cost to the Executive which was paid
by the Executive at the time such benefits were provided. However, in the event
the premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued prior to the end of the two-year period in the event the Executive
has available substantially similar benefits at a comparable cost to the
Executive from a subsequent employer, as determined by the Board or Compensation
Committee;

     (4) All outstanding equity awards granted to the Executive that vest based
solely on the passage of time (rather than performance conditions) shall become
fully vested and exercisable, as applicable, and all restrictions to which such
awards may be subject shall immediately lapse;

     (5) If a CIC is consummated on or prior to the first anniversary of the
Effective Date of Termination, then, prior to the consummation of such CIC, (i)
the Company shall deliver to the Executive, in exchange for no consideration,
the number of shares of the Company’s common stock forfeited upon termination of
employment pursuant to unvested performance-based restricted stock awards, if
any, and (ii) all other equity awards held by the Executive shall accelerate in
full;

     (6) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination;

     (7) If such termination of the Executive’s employment is effective after
January 1st of any calendar year but prior to the payment of the Executive’s
short-term incentive award (if any) for the prior calendar year, then the
Executive shall be entitled to receive the full amount of the short-term
incentive award (if any) for the prior calendar year, based on the Executive’s
performance as determined by the Compensation and Human Resources Committee of
the Board of Directors; and

     (8) All other benefits to which the Executive has a vested right at the
time, according to the provisions of the governing plan or program.

     (e) In the event of termination of Executive’s employment for Good Reason
on or after the date of the announcement of the transaction which leads to the
CIC and up to 12 months following the date of the CIC, the Executive shall be
entitled to the CIC Severance Benefits as provided in Section 8.3 in lieu of the
Severance Benefits outlined in this Section 7.6; provided, however, that to the
extent the Executive terminates employment prior to the CIC, the CIC Severance
Benefits shall be paid on the same schedule as the Severance Benefits.

13

--------------------------------------------------------------------------------

     (f) The Executive’s right to terminate employment for Good Reason shall not
be affected by the Executive’s incapacity due to physical or mental illness
unless such incapacity is determined to constitute a Disability as provided
herein.

     (g) Payment of all but 10% of the benefits described in Section 7.6(d)(1)
and payment of all but 10% of the benefits described in Section 7.6(d)(2) shall
be paid in cash to the Executive in equal semimonthly installments over a period
of 12 consecutive months beginning on the Payment Date, subject to Article 9.
The amounts that were withheld shall be paid in cash to the Executive in a
single lump sum at the end of the 6-month restrictive period set forth in
Section 13.3 of this Agreement.

     (h) Except as specifically provided in Section 7.6(g), all other payments
due to the Executive upon termination of employment shall be paid in accordance
with the terms of such applicable plans or programs.

     (i) With the exceptions of Articles 8, 9, 10, 11, 12, 13, 14 and 15 and
Section 7.6 (which shall survive such termination), the Company and the
Executive thereafter shall have no further obligations under this Agreement
following the Effective Date of Termination pursuant to this Section 7.6.



Article 8. Change in Control




     8.1 Employment Termination Following a CIC. The Executive shall be entitled
to receive from the Company CIC Severance Benefits if a Notice of Termination
for a Qualifying Termination of the Executive has been delivered; provided,
that:

     (a) The Executive shall not be entitled to receive CIC Severance Benefits
if he is terminated for Cause (as provided in Section 7.5), or if his employment
with the Company ends due to death, or Disability, or due to voluntary
termination of employment by the Executive without Good Reason.

     (b) CIC Severance Benefits shall be paid in lieu of all other benefits
provided to the Executive under the terms of this Agreement.

     8.2 Qualifying Termination. The occurrence of any one or more of the
following events on or after the date of the announcement of the transaction
which leads to the CIC and up to 12 months following the date of the CIC shall
trigger the payment of CIC Severance Benefits to the Executive under this
Agreement:

     (a) An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause, death, or Disability, as evidenced by a Notice of
Termination delivered by the Company to the Executive; or

     (b) A voluntary termination by the Executive for Good Reason as evidenced
by a Notice of Termination delivered to the Company by the Executive.

14

--------------------------------------------------------------------------------

     8.3 Severance Benefits Paid upon a Qualifying Termination. In the event the
Executive becomes entitled to receive CIC Severance Benefits, the Company shall
pay to the Executive and provide him the following:

     (a) An amount equal to 1.5 times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;

     (b) An amount equal to 1.5 times the Executive’s Targeted Annual Bonus
Award established for the fiscal year in which the Executive’s Effective Date of
Termination occurs;

     (c) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination;

     (d) If such termination of the Executive’s employment is effective after
January 1st of any calendar year but prior to the payment of the Executive’s
short-term incentive award (if any) for the prior calendar year, then the
Executive shall be entitled to receive the full amount of the short-term
incentive award (if any) for the prior calendar year, based on the Executive’s
performance as determined by the Compensation and Human Resources Committee of
the Board of Directors;

    (e)    All outstanding long-term incentive awards shall accelerate and
become  fully vested;                (f)    A continuation of the welfare
benefits of health care, life and accidental 


death and dismemberment, and disability insurance coverage for 2.5 years after
the Effective Date of Termination (or if continuation under the Company’s then
current plans is not allowed, then provision at the Company’s expense but
subject to payment by Executive of those payments which Executive would have
been obligated to make under the Company’s then current plan, of substantially
similar welfare benefits from one or more third-party providers). Such benefits
(or payments in lieu thereof) shall be provided or paid in accordance with the
Company’s regular payroll practice applicable to such benefits.

     (1) These benefits shall be provided to the Executive at the same coverage
level, as in effect as of the Effective Date of Termination or, if greater, as
in effect 60 days prior to the date of the CIC, and at the same premium cost to
the Executive which was paid by the Executive at the time such benefits were
provided.

     (2) In the event the premium cost and/or level of coverage shall change for
all employees of the Company, or for management employees with respect to
supplemental benefits, the cost and/or coverage level, likewise, shall change
for the Executive in a corresponding manner.

     (3) The continuation of these welfare benefits shall be discontinued prior
to the end of the 2.5-year period in the event the Executive has available
substantially similar benefits at a comparable cost to the Executive from a
subsequent employer, as determined by the Board or Compensation Committee.

15

--------------------------------------------------------------------------------

     8.4 Form and Timing of Severance Benefit. Payment of all of the benefits
described in Sections 8.3(a) through (c) shall be paid in cash to the Executive
in a single lump sum on the Payment Date, subject to Article 9. All other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.

8.5      [INTENTIONALLY REMOVED]   8.6      Long-Term Incentive Awards. In the
event of a CIC during the Term, all  

outstanding long-term incentive awards held by the Executive shall immediately
accelerate and become fully vested.

     8.7 Success Bonus. In the event of a CIC during the Term, (i) the Executive
shall be entitled to receive a “Success Bonus”, within 10 days of the date of
the CIC, in the amount set forth on Exhibit A attached hereto; and (ii) all
outstanding equity awards shall become fully vested and exercisable and all
restrictions on such awards shall immediately lapse.

     8.8 With the exceptions of Articles 8, 9, 10, 11, 12, 13 and 14 (which
shall survive such termination), the Company and the Executive thereafter shall
have no further obligations under this Agreement following the Effective Date of
Termination pursuant to this Article 8.



Article 9. Compliance with IRC Section 409A.




     (a) The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under Articles 7
or 8, as applicable:

     (i) It is intended that each installment of the payments and benefits
provided under Articles 7 or 8 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

     (ii) If, as of the date of the “separation from service” of the Executive
from the Company (determined as set forth below), the Executive is not a
“specified employee” (within the meaning of Section 409A), then each installment
of the payments and benefits shall be made on the dates and terms set forth in
Articles 7 or 8, as applicable.

     (iii) If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

     (1) Each installment of the payments and benefits due under Articles 7 or
8, as applicable, that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral Period (as defined under Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation § 1.409A-1(b)(4) to the maximum extent permissible under Section 409A
and shall be paid at the time and in the manner set forth in this Agreement; and

16

--------------------------------------------------------------------------------

     (2) Each installment of the payments and benefits due under Articles 7 or 8
that is not described in clause (1), above, and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

     (b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h). Solely for purposes of this Section 4.4(b), “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.

     (c) All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

     (d) The parties acknowledge and agree that the interpretation of Section
409A and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and Executive agree to
renegotiate in good faith any such Severance Benefit or CIC Severance Benefit
(including, without limitation, as to the timing of any such payment payable
pursuant to the terms of this Agreement) so that either (i) Section 409A will
not apply or (ii) compliance with Section 409A will be achieved.

17

--------------------------------------------------------------------------------



Article 10. Creation of Rabbi Trust




     10.1 In the event that a CIC Severance Payment is required to be made on
the day that is six months and one day after the Executive’s “separation from
service” pursuant to Section 9 (a)(iii), the Company shall deposit the full
amount of such CIC Severance Payment in cash in a rabbi trust for the benefit of
the Executive as soon as reasonably practicable following the Executive’s
“separation from service”. The rabbi trust shall be governed by the terms of a
trust agreement reasonably acceptable to the parties, shall be irrevocable and
shall provide that the Company, or any successor thereto, may not, directly or
indirectly, use or recover any assets of the rabbi trust until such time as the
assets of the trust have been paid to the Executive hereunder, subject only to
the claims of creditors of the Company in the event of its insolvency or
bankruptcy. The assets held by the rabbi trust shall be transferred to Executive
one day following the six-month anniversary of the Executives “separation from
service” from the Company (the “Six-Month Payment Date”). The assets delivered
to Executive pursuant to the rabbi trust shall reflect any investment gain or
loss (as the case may be) on the CIC Severance Benefit from the date the assets
comprising the CIC Severance Benefit were deposited into such rabbi trust until
the Six-Month Payment Date. The Company, or any successor thereto, shall deliver
and pay over to the appropriate taxing authorities if and when due all amounts
subject to withholding with respect to the transfer of the CIC Severance Benefit
to the rabbi trust and the transfer of the assets of the rabbi trust to
Executive (as adjusted for any investment gain or loss) on the Six-Month Payment
Date, and shall instruct the trustee to transfer to the Executive such assets
(in such form and asset class as has been deposited initially into the rabbi
trust), without any further reduction for withholding for federal, state and
local taxes other than any additional amounts required to be withheld on any
amounts transferred to the Executive that were not included in the initial
computation of the CIC Severance Benefit.



Article 11. Assignment




     11.1 Assignment by Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of any
Successor Company.

     (a) Any such Successor Company shall be deemed substituted for all purposes
as the “Company” under the terms of this Agreement.

     (b) Failure of the Company to obtain the agreement of any Successor Company
to be bound by the terms of this Agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement, and shall immediately
entitle the Executive to benefits from the Company in the same amount and on the
same terms as the Executive would be entitled to receive in the event of a
termination of employment for Good Reason as provided in Section 7.7 (failure
not related to a CIC) or Section 8.3 (if the failure of assignment follows or is
in connection with a CIC).

     (c) Except as herein provided, this Agreement may not otherwise be assigned
by the Company.

18

--------------------------------------------------------------------------------

     11.2 Assignment by Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.

     (a) If the Executive dies while any amount would still be payable to his
estate pursuant to this Agreement had he continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement, to the Executive’s Beneficiary.

     (b) If the Executive has not named a Beneficiary, then such amounts shall
be paid to the Executive’s devisee, legatee, or other designee, or if there is
no such designee, to the Executive’s estate.



Article 12. Legal Fees and Notice




     12.1 Payment of Legal Fees. To the extent permitted by law, the Company
shall pay all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred by Executive in contesting a termination, if Executive
prevails. The Company shall also pay the reasonable attorneys fees incurred by
the Executive in the negotiation of this Agreement. The payment of such amounts
shall be subject to the terms of Section 9(c).

     12.2 Notice. Any notices, requests, demands, or other communications
provided by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, at its principal
offices to the attention of the General Counsel.



Article 13. Confidentiality and Noncompetition




     13.1 Disclosure of Information. The Executive recognizes that he has access
to and knowledge of confidential and proprietary information of the Company that
is essential to the performance of his duties under this Agreement.

     (a) The Executive will not, during and for five years after the Term, in
whole or in part, disclose such information to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, nor shall he
make use of any such information for his own purposes, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain except as required by law or pursuant to administrative or
legal process.

     13.2 Covenants Regarding Other Employees. During the Term, and for a period
of 12 months following the Executive’s termination of employment for any reason,
the Executive agrees not to actively solicit any employee of the Company to
terminate his or her employment with the Company or to interfere in a similar
manner with the business of the Company.

     13.3 Noncompete Following a Termination of Employment. From the Effective
Date of this Agreement until six months following the Executive’s Effective Date
of Termination for any reason, the Executive will not: (a) directly or
indirectly own any equity or proprietary interest in (except for ownership of
shares in a publicly traded company not exceeding 3% of any

19

--------------------------------------------------------------------------------

class of outstanding securities), or be an employee, agent, director, advisor,
or consultant to or for any competitor of the Company, whether on his own behalf
or on behalf of any person; or (b) undertake any action to induce or cause any
customer or client to discontinue any part of its business with the Company.

     13.4 Waiver of Covenants Upon a CIC. Upon the occurrence of a CIC, the
Executive shall be released from each of the covenants set forth in Sections
13.2 and 13.3, if such Executive is terminated by the Company without Cause or
if the Executive terminates his employment with the Company for Good Reason.



Article 14. Outplacement Assistance




     14.1 Following a termination of employment, other than for Cause, the
Executive shall be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive within the one-year period after the
Effective Date of Termination; provided, however, that the total reimbursement
shall be limited to an amount equal to $100,000. The provision of such
outplacement services reimbursement shall be subject to the terms of Section
9(c).



Article 15. Miscellaneous




     15.1 Entire Agreement. With the exception of the Company’s Proprietary
Information and Inventions Agreement previously executed by Executive, this
Agreement supersedes any prior agreements, or understandings, oral or written,
between the parties hereto or between the Executive and the Company, with
respect to the subject matter hereof, and constitutes the entire agreement of
the parties with respect thereto.

     15.2 Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

     15.3 Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

     15.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

     15.5 Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

     15.6 Beneficiaries. To the extend allowed by law, any payments or benefits
hereunder due to the Executive at the time of his death shall nonetheless be
paid or provided and the Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board or the Board’s designee. The Executive may make or
change such designation at any time.

20

--------------------------------------------------------------------------------

     15.7 Restrictive Covenants. With the exception of the Company’s willful
material breach of its payment obligations under Articles 7 and 8 of this
Agreement (provided, however, that no such breach shall be deemed to have
occurred until the Executive has provided the Board with written notice of such
breach and a reasonable opportunity for cure), the restrictive covenants
contained in Article 13 are independent of any other contractual obligations in
this Agreement or otherwise owed by the Company to the Executive. Except as
provided in this paragraph, the existence of any claim or cause of action by
Executive against the Company, whether based on this Agreement or otherwise,
shall not create a defense to the enforcement by the Company of any restrictive
covenant contained herein.

     15.8 The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.

15.9      Previous Obligations.     (a) Executive agrees and confirms that
Executive’s acceptance of this  

Agreement and performance of his duties hereunder will not in any way require or
place Executive in a position that may require or potentially may require the
use or disclosure of any third party’s trade secrets or proprietary information.

     (b) Executive confirms that Executive has disclosed to the Company all
agreements Executive has with any third party that incorporate confidentiality
restrictions or a covenant not to compete.

     (c) Executive believes that he is under no obligations to any third party,
including any confidentiality agreements, covenants not compete or the like,
which will in any way restrict the Executive’s ability to perform his duties
hereunder.

     (d) Executive agrees and confirms that in the event Executive is ever asked
to participate in any activity or perform any job duties and responsibilities as
an employee of the Company which the Executive believes may involve the
utilization or dissemination of information a third party has identified as its
proprietary information or a trade secret or which may fall under a previously
executed covenant not to compete, Executive will immediately notify the Chief
Executive Officer and General Counsel and will not undertake to participate in
any activities which require or could possibly require Executive to utilize or
rely upon such proprietary information or trade secret.

     15.10 Review by Counsel. Prior to executing this Agreement, Executive
agrees that he has consulted with his attorney who represents his interests and
who has fully and completely explained the terms and conditions of this
Agreement and the obligations created herein.

     15.11 Director Resignation. In the event that the Executive is a member of
the Board on the Effective Date of Termination, Executive shall resign from the
Board effective on the Effective Date of Termination.

21

--------------------------------------------------------------------------------

     15.12 Release. Notwithstanding anything to the contrary in this Agreement,
the obligation of the Company to makes the payments or provide the benefits
described in Sections 7.2(d)(2), 7.4(b)(1) through (3), 7.6(d)(1) through (3),
or Section 8.3(a), (b) or (e), and the right of Executive to receive such
benefits, are subject to the obligation of the Executive to deliver an executed
release in a reasonable and customary form (the “Release”) and any applicable
revocation period with respect to the Release expiring within 60 days following
the Effective Date of Termination Date. The severance payments and benefits
shall be paid or commence on the first payment date following the date on which
the Release becomes effective (the “Payment Date”). Notwithstanding the
foregoing, if the 60th day following the date of termination occurs in the
calendar year following the year of termination, then the Payment Date shall be
no earlier than January 1 of such subsequent calendar year.



Article 16. Governing Law




     16.1 To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
state of New Jersey.

     IN WITNESS WHEREOF, the Company, through its duly authorized
representative, and the Executive have executed this Agreement as of the
Effective Date.



Executive:






/s/Kenneth J. Zuerblis
Kenneth J. Zuerblis






Company:






Savient Pharmaceuticals, Inc.






By: /s/John H. Johnson
John H. Johnson
Chief Executive Officer & President




22

--------------------------------------------------------------------------------



EXHIBIT A




        Between              January 1, 2013          On or prior to    and
December 31,    On or after      December 31, 2012    2013    January 1, 2014 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Up to $20 per share    $1.25 million    $1 million    $800,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Between $20.01 and $25        $1.25 million    $1million  per share    $1.5
million         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Between $25.01 and $30        $1.5 million    $1.25 million  per share    $1.75
million         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greater than $30 per share    $2 million    $1.75 million    $1.5 million 


23

--------------------------------------------------------------------------------